a ve - t r g has es - e es department of the treasury internal_revenue_service te_ge eo examinations commerce street ms dal dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name uil code org address date address address xx date taxpayer_identification_number person to contact id number contact numbers telephone fax internal_revenue_code sec_501 certified mail return receipt required dear last date for filing a petition with the tax_court _ february 20xx this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code on september 20xx you signed form_6018 in agreement with the proposed revocation our adverse determination was made for the following reasons failure to provide records of the organization and failure to meet the reporting requirements under sec_6001 and sec_6033 of the internal_revenue_code exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status despite numerous requests to you to provide information to conduct an examination of your form_990 for the year ended december 20xx no requested information has been provided to us in addition the organization has not filed any prior form_990 returns based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective october 20xx you are required to file form_1041 and form_990-pf these returns should be filed with the appropriate service_center december 20xx and all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or if you prefer you may contact the local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling a petition in the united_states tax_court if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours sunita lough director eo examinations department of the treasury internal_revenue_service mail stop po box ogden ut tax_exempt_and_government_entities_division date of this notice contact person id number contact telephone numbers toll free long distance fax org address employer_identification_number tax period s form s certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code irc is necessary if you accept our findings take no further action we will issue a final revocation letter lf you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809zf if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the irc provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the irc you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and telephone number ___ hours sincerely sunita lough director eo examinations ar enclosures publication publication form 886a report of examination letter catalog number 34809zf form 886a department of the treasury - internal_revenue_service name of taxpayer org 20xx12 explanation of items schedule no or exhibit year period ended legend org organization name xx date state state tco tco cpa cpa director director issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts october 20xx the organization incorporated as the org in the state of state october 20xx the organization filed form_1023 application_for recognition of exemption under sec_501 the service further determined the organization is a private_foundation within the meaning of sec_509 the determination_letter also specified that you are required to file forms 990-pf return of private_foundation or sec_4947 a trust treated as a private_foundation form_990-pf must be filed by the 15th day of the fifth month after the end of your annual_accounting_period the organization did not file forms 990-pf for any_tax periods as required september 20xx case assigned to ra for examination no contact was made with the organization completed dummy form_990-pf and processed for tax_year 20xx and closed for completion july 20xx case assigned to tax compliance officer tco for re-examination researched all documents and module and found no current information as to filing forms 990-pf as required or dissolution information_letter sent requesting forms 990_pf for tax years 20xx and 20xx august 20xx no information had been received called to discuss the issue with poa cpa and left voicemail october 20xx no response again called and left voice message with cpa researched and found no other contact number november 20xx faxed request and copy of letters sent to cpa for research and verification form 886-a crev department of the treasury - internal_revenue_service page -1- department of the ‘treasury - internal_revenue_service een 886a name of taxpayer org schedule no or exhibit year period ended explanation of items 20xx12 december 20xx received phone call from cpa cpa and after his researching the information the organization is liable for filing 990-pf forms as stated request for extension to complete forms 990pf allowed days january 20xx no response per phone conversation requesting follow-up on there filing forms 990-pf with cpa he stated that he had completely forgotten about the request and will work on it february 20xx no response called and left a voice message march 20xx no response 886-a draft notice prepared for revocation consideration april 20xx received phone call from cpa poa requesting day extension june 20xx received form 990ez but required forms 990pf cpa indicated that the organization should not have applied for exemption as this was a one time event fund raiser to help the employees and family in need from the hurricane katrina disaster august 20xx received and explained the situation to revenue_agent in charge for resolution of revocation called and talked with cpa requesting a signed form_6018 for revocation the organization will have to reapply for exemption if they ever choose to be exempt in the future september 20xx received signed document as agreed for exemption org has failed to respond to the internal_revenue_service correspondence or file the forms 990pf for the tax period ending december 20xx law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a rev department of the treasury - internal_revenue_service page -2- eee 886a department of the ‘i'reasury - internal_revenue_service name of taxpayer explanation of items org 20x x12 schedule no or exhibit year period ended sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government's position sec_6033 requires every organization exempt from tax under sec_501 to file an annual return the service has prescribed form_990-pf as the annual return for recognized private_foundations the organization has failed to meet this requirement for the 20xx and 20xx filing periods sec_1_6033-1 of the treas regs requires organizations which have established their right to exemption form tax to submit such additional information as may be required to inquire further into its exempt status such a request was made by the service on july 20xx by failing to provide the requested information and failing to file the prescribed tax returns the organization is not observing the conditions required for the continuation of exempt status such actions result in the form 886-a rev department of the treasury - internal_revenue_service page -3- department of the ‘l’reasury - internal_revenue_service reva 886a name of taxpayer org schedule no or exhibit year period ended explanation of items 20xx12 termination of exempt status this position is supported by revrul_59_95 the service cannot meet the burden necessary to terminate private_foundation_status per sec_507 as such the organization’s private_foundation_status will continue per sec_509 and shall hereafter be a taxable private_foundation as such the organization will be subject_to all federal_income_tax provisions as well as continue to be subject_to the tax provisions of chapter unless the organization terminates their private_foundation_status per sec_507 this examination does not dispute the service’s determination on november 20xx regarding tax exempt status rather it is the organization’s activities or lack thereof that warrant revocation of exempt status as such the service holds that the relief provisions of sec_7805 are not applicable organization’s position cpa cpa states that the organization filed a form for exemption in error the fund raiser was only a one time event to help the employees of org due to hurricane katrina in 20xx no activity has taken place since 20xx leaving little to no money in the account rather than completing forms 990pf a request from both the foundation and cpa has been made to revoke the status of the foundation as it is was done in error form_6018 has been signed as agreed for revocation by director director conclusion the org has failed to meet the necessary requirements for exemption from federal_income_tax as such the organization’s exempt status is revoked effective as of january 20xx the organization is liable for all applicable federal_income_tax provision prescribed by internal revenue law and must file form_1120 for all future tax periods commencing with the year ending december 20xx in addition the organization will continue to be subject_to chapter taxes and must file form pf as a taxable private_foundation form 886-a rev department of the treasury - internal_revenue_service page -4-
